Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to communications regarding the applicant’s amendments and arguments, filed on 08/29/2022.
Claims 2, 8 and 9 have been canceled.
Claim 12 has been added.
Claims 1, 3-7 and 10-12 are pending.
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendments and Arguments
Applicant's arguments with respect to claims 1 and 3-12 have been considered but are moot in view of the new ground(s) of rejection. 
Claim Objections
Claim 1 is objected to because of the following informalities: “method comprising” should be “method comprising:” in line 2 of the claim; “a third neural network” should be “a third trained neural network”.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 10 and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claimed invention as recited in claims 10 and 11 are addressed to "a system" that can be interpreted as referring to lines of programming within a computer system, rather than referring to the system as a physical object comprising processor and non-transitory computer readable storage medium.   The claimed invention is also addressed to plurality of “module” that can be interpreting as software instructions/functions. Therefore, Examiner interprets the claimed system as a software system.
Accordingly, the claims recite no more than software, logic, or a data structure (i.e., an abstraction) and do not fall within any statutory category. In re Warmerdam, 33 F.3d 1354, 1361 (Fed. Cir. 1994). Significantly, "[a]bstract software code is an idea without physical embodiment." Microsoft Corp. v. AT&T Corp., 550 U.S. 437, 449 (2007).
As such, the claims are not limited to statutory subject matter and are therefore non-statutory.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-7 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20090030860 to Gregory Robert Leitheiser (hereinafter “Leitheiser”), and further in view of U.S. Patent Application Publication No. 20040015557 to Eric Horvitz (hereinafter “Horvitz”).
As to claim 1, Leitheiser teaches a method for determining a destination for a document, the method comprising (computer implemented method for routing documents. Par. 0008-0011):
a) receiving said document (par. 0015, receiving and tagging documents); 
b) analyzing a content of said document using a first trained neural network (par. 0015, 0026, 0035, one or more neural networks to analyze document content) to determine a destination for said document (par. 0019, 0020, i.e. “router 101. Router 101 employs cyclical neural networks to determine the content type of an incoming message that is then used to determine the proper routing for the received message. For example, if router 101 determines an incoming message is an invoice, router 101 may direct the incoming message to an accounting department 107. Similarly, if router 101 determines the incoming message is a purchase order, router 101 may direct the incoming message to a sales department 109. Rather than only sending a message to one location, router 101 may determine that an incoming message warrants sending to multiple locations.”).
While Leitheiser teaches analyzing said content using second trained neural network, third trained neural network, fourth trained neural network (par. 0015, 0026, 0035, plurality of trained neural networks for classifying incoming messages), Leitheiser does not explicitly teach: 
c) analyzing said content to determine timelines noted in said document and to determine an urgency tag based on the timelines; 
d) analyzing said content to determine a severity tag indicative of a severity of consequences if said document is not addressed, said analyzing comprising performing intent analysis; 
e) determining a routing of said document based on at least the determined destination and determining which final destination to send said document to based at least on the severity tag and the urgency; 
and f) routing said document to the final destination, thereby potentially preventing the consequence. 
Horvitz teaches:
c) analyzing said content to determine timelines noted in said document and to determine an urgency tag based on the timelines (col. 6 ln. 55-58, col. 7 ln. 57-66, timeline such as time criticality); 
d) analyzing said content to determine a severity tag indicative of a severity of consequences if said document is not addressed, said analyzing comprising performing intent analysis (Fig. 5a, 5b, col. 9 ln. 30-67, severity of consequences such as cost levels and based on time delayed in reviewing the text); 
e) determining a routing of said document based on at least the determined destination and determining which final destination to send said document to based at least on the severity tag and the urgency (col. 14 ln. 30-col. 15 ln. 9, determining and routing message based on threshold and results of steps analyzing urgency and severity of consequences); 
and f) routing said document to the final destination, thereby potentially preventing the consequence (col. 14 ln. 30-col. 15 ln. 9, determining and routing message based on the threshold). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Leitheiser with the teaching of Horvitz because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Horvitz would allow Leitheiser to “…be able to have his or her computer automatically prioritize the email by importance or review urgency, and perform actions based on that prioritization…” (Horvitz, col. 1 ln. 24-55).
As to claim 3, the rejection of claim 1 is hereby incorporated by reference, the combination of Leitheiser and Horvitz teaches the method according to claim 1, wherein step d) is accomplished based on determining a mood of a writer of said document (Horvitz, col. 6 ln. 55-57, col. 7 ln. 39-56, indications of personal requests or indications of need).  
As to claim 4, the rejection of claim 3 is hereby incorporated by reference, the combination of Leitheiser and Horvitz teaches the method according to claim 3, wherein step d) is accomplished by determining indications of a potentially severe consequence by analyzing at least one of: word choices used by said writer; punctuation used by said writer; capitalization choices by said writer (Horvitz, col. 6 ln. 55-57, col. 7 ln. 39-56, indications of personal requests or indications of need with word choices used by said writer i.e. “Indications of personal requests: Can you Are you Will you you please Can you do…… Indications of need: I need He needs She needs I'd like It would be great I want He wants She wants Take care of”).  
As to claim 5, the rejection of claim 1 is hereby incorporated by reference, the combination of Leitheiser and Horvitz teaches the method according to claim 1, wherein said document is one of: a letter, an email, a fax, and a text-based document (par. 0026. Further in Horvitz, col. 1 ln. 57-col. 2 ln. 5).  
As to claim 6,  the rejection of claim 1 is hereby incorporated by reference, the combination of Leitheiser and Horvitz teaches the method according to claim 1, wherein, depending on said severity tag, said document is routed for emergency handling (col. 14 ln. 30-col. 15 ln. 9, determining and routing message based on the threshold).  
As to claim 7, the rejection of claim 1 is hereby incorporated by reference, the combination of Leitheiser and Horvitz teaches the method according to claim 1, wherein analyzing said content comprises performing contextual analysis to take into account explicit content and implicit content (Horvitz, Fig. 2, col. 5 ln. 27-col. 8 ln. 23, explicit and implicit content).
As to claim 12, the rejection of claim 4 is hereby incorporated by reference, the combination of Leitheiser and Horvitz teaches the method method of claim 4, further comprising ranking the indications of the potentially severe consequences and the severity of the consequences to determine a severity tag (Horvitz, Fig. 5(a), 5(b), col. 9 ln. 30-col. 10 ln. 41, severe consequences such as cost ranking based on severity such as low, medium, high).
Regarding claim 10 and 11, is essentially the same as claim 1 and  3, respectively, except that it sets forth the claimed invention as a system rather than a method and rejected for the same reasons as applied hereinabove. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANHTAI V TRAN whose telephone number is (571)270-5129.  The examiner can normally be reached on Monday through Thursday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571)272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANHTAI V TRAN/Primary Examiner, Art Unit 2168